Citation Nr: 1143327	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-33 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical disk disease with intermittent radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to September 1982 and from May 1986 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The instant matter was previously before the Board in August 2010, at which time the Board remanded the issue of entitlement to service connection for cervical disc disease with intermittent radiculopathy for further development, to include a VA examination to determine the likelihood that the Veteran's cervical disk disease with intermittent radiculopathy is etiologically related to his military service, including whether it is at least as likely as not that it is proximately due to or the result of a service-connected disease or injury.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id.  at 124. 

For the reasons set forth below, the Board finds that the September 2010 VA examiner's opinion is neither complaint with the terms of its August 2010 remand, nor adequate for evaluation purposes.  Thus, the Board finds that it is necessary to remand the claim again so that the development required by the August 2010 remand may be accomplished.  See Barr and Stegall, both supra. 

In its August 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination in connection with his claim in order to determine whether it is at least as likely as not that the Veteran's current cervical disc disease with intermittent radiculopathy is etiologically related to either his military service directly, or to one of his service-connected disabilities, including specifically his recurrent cholesteatoma and his right shoulder brachial plexopathy.  The examiner was also requested to specifically discuss the medical opinions expressed in a January 2008 VA C&P examination and the clinical notes of C.V., M.D., dated October 17, 2007, and January 7, 2009.  The examiner was requested to comment on how, if at all, those opinions relate to the Veteran's claim of service connection for cervical disk disease with intermittent radiculopathy.  

A VA examination was conducted on September 28, 2010.  The VA examiner indicated that he had reviewed the claims folder and the medical records contained therein.  The examiner acknowledged the Veteran's reported history of having undergone his third right mastoidectomy in 1995, during which his neck was "hyperextended" for approximately 11 hours.  The Veteran reported that, upon waking from the procedure, he began experiencing pain in the anterior/posterior aspects of neck, radiating to the upper extremities.  The Veteran asserted his belief that the hyperextension of his cervical spine during the 11 hour procedure is the cause of his currently diagnosed cervical disc disease with intermittent radiculopathy.
Examination of the spine revealed that the Veteran does not move his head.  However, no evidence of cervical ankylosis was found.  There was objective evidence of pain on active motion and it was noted that the Veteran was unable to move his neck because of pain.  Multiple magnetic resonance imaging (MRI) studies revealed mild to moderate narrowing of the disc heights with osteophytic spurring at multiple levels.  Cervical alignment was maintained.  Those studies further revealed, among other things, mild stenosis at the C5-C6 level with associated mild neural foraminal narrowing bilaterally at that level; scattered bony degenerative changes with mild left neural foraminal narrowing at the C6-C7 level; diffuse degenerative changes with decrease in water content and disc bulge with associated posterior osteophyte formation at the C5-C6 level; and disc osteophyte bulges at C3-C4, C5-C6, and C6-C7.  The examiner diagnosed cervical spondylosis, as reported by radiologists interpreting the cervical spine MRI studies.

As to the opinion requested by the Board in August 2010, the VA examiner found that the Veteran's neck condition of cervical spondylosis is not deemed to be related to his military experience, his surgeries for recurrent cholesteatoma, or to his right brachial plexopathy.  No further rationale was provided, despite being specifically requested to provide a "complete rationale" for all opinions and conclusions expressed.  Further, the VA examiner made no mention of the medical opinions expressed in the VA C&P examination given in January 2008, and the clinical notes of Dr. V dated October 17, 2007, and January 7, 2009, despite being directed to consider those opinions and comment on how, if at all, they relate to the Veteran's claim of service connection for cervical disk disease with intermittent radiculopathy.  

As the Board's August 2010 remand specifically instructed the VA examiner to discuss the varying medical opinions of record, the Board finds that the September 2010 VA examiner's opinion is not compliant with the terms of the August 2010 remand, and another remand is therefore necessary.  See Stegall, supra.  Further, without an adequate rationale for his negative nexus opinion, the Board is unable to weigh the September 2010 VA examiner's opinion against the evidence suggesting that the Veteran's cervical spine disability is etiologically related to a surgery undergone in order to treat a service-connected disability.  The failure to provide support for his negative opinion renders the August 2010 VA examiner's opinion inadequate for evaluation purposes.  See Stefl, supra.  

As noted by the Board in August 2010, the claims folder contains clinical notes authored by Dr. V., the Veteran's treating orthopedic surgeon, which suggested the possibility that the Veteran's neck pain resulted from hyperextension of his neck in the course of mastoid surgery.  Dr. V. also stated that the Veteran's onset of right shoulder and arm pain following a long ear surgery in 1994 "was attributed to a brachial plexitis, but probably was a cervical radiculopathy because it has persisted and is consistent with MRI findings."  In remanding the matter for further development, the Board acknowledged that the Veteran had been afforded a VA examination in January 2008, the report of which contained the VA examiner's opinion that the Veteran's cervical disc disease was not related to the surgical treatment for his cholesteatoma because his neck pain did not manifest until 2002.  The Board determined, however, that because that opinion was rendered without review of the opinions of orthopedic surgeon Dr. V., it could not be relied upon for rating purposes and a new examination was warranted.

Accordingly, the Board finds that the matter must again be remanded for the Veteran to be scheduled for a VA examination to determine the etiology of the Veteran's cervical spine disability with intermittent radiculopathy, to include consideration of whether the Veteran's cervical disc disease/spondylosis and/or associated radiculopathy is attributable to the surgery undergone for treatment of his service-connected recurrent cholesteatoma or to his service-connected right shoulder brachial plexopathy.  As part of that opinion, the examiner must discuss Dr. V.'s October 17, 2007, and January 7, 2009, clinical notes, in which it is suggested that the Veteran's neck pain resulted from hyperextension of his neck in the course of mastoid surgery and that his right shoulder and arm pain following a 1994 surgery had been attributed to a brachial plexitis, but was likely a cervical radiculopathy because it has persisted and was consistent with MRI findings. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The Veteran should thereafter be afforded a VA examination by a clinician with appropriate expertise to evaluate the Veteran's claim of service connection for cervical disk disease with intermittent radiculopathy.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should be asked to review the entire record, take a detailed history from the Veteran, and provide an opinion as to the medical probabilities that the Veteran's cervical disk disease with intermittent radiculopathy is attributable to either the Veteran's period of active military service, or to one of his service-connected disabilities, including specifically his recurrent cholesteatoma, and any surgery related thereto, and his right shoulder brachial plexopathy.  

As part of that opinion, the examiner is asked to specifically discuss the medical opinions expressed in the VA C&P examination given in January 2008, and the clinical notes of Dr. V. dated October 17, 2007, and January 7, 2009, and comment on how, if at all, they relate to the Veteran's claim of service connection for cervical disk disease with intermittent radiculopathy.  If the examiner's findings differ from the conclusions reached therein, the examiner should provide an explanation for the differing conclusions. 

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  Medical reasons to accept or reject the Veteran's assertion that his current cervical disability and related symptomatology is attributable to his neck being hyperextended for an extended period of time during his 1995 right mastoidectomy should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the examiner's discussion of Dr. V.'s clinical notes.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



